UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                               )
ANTHONY L. VIOLA,                              )
                                               )
                 Plaintiff,                    )
                                               )
      v.                                       )      Civil Action No. 16-cv-1411 (TSC)
                                               )
UNITED STATES DEPARTMENT OF                    )
JUSTICE, et al.,                               )
                                               )
                 Defendants.                   )
                                               )
                                               )


                                    MEMORANDUM OPINION

       Before the court in this Freedom of Information Act (FOIA) lawsuit are the following

pleadings:

             •   Defendants’ Supplemental Motion for Summary Judgment, ECF No. 55 and Plaintiff’s
                 Opposition, ECF No. 59;

             •   Plaintiff’s Motion to Vacate, ECF No. 60 and Plaintiff’s Affidavit in Support of
                 Motion to Vacate, ECF No. 61;

             •   Plaintiff’s Motion for Judgment, ECF No. 63;

             •   Plaintiff’s Civil Statement, ECF No. 64; and

             •   Plaintiff’s Motion to take Judicial Notice, ECF No 67.

Upon review of the pleadings and for the reasons set forth below, the court will DENY Plaintiff’s

motions and GRANT Defendants’ Supplemental Motion for Summary Judgment.

                                          I.   BACKGROUND

       Pro se Plaintiff Anthony L. Viola originally sought third-party records from the Executive

                                               Page 1 of 16
Office of the United States Attorney (EOUSA) and the FBI, both of which are components of the

United States Justice Department (DOJ). The court granted DOJ’s motion for summary judgment in

part, Viola v. DOJ, 306 F. Supp. 3d 321, 323 (D.D.C. 2018) (“Viola I”), and later granted Plaintiff’s

Motion to reconsider in part, Viola v. DOJ, No. 16-cv-1411 (TSC), 2019 WL 2437692 (D.D.C. June

11, 2019) (“Viola II”). DOJ now moves for summary judgment on one of the two issues remaining

post Viola II. Plaintiff moves the court to vacate prior orders, enter judgment in his favor and appoint

him counsel.

       In 2011, an Ohio federal jury found Plaintiff guilty of conspiracy to commit mortgage fraud.

United States v. Lesniak, 8–cr–506 (N.D. Ohio), ECF Nos. 54, 245. Plaintiff brought numerous

unsuccessful challenges to his conviction, some of which involved claims that the United States

District Court Judge (hereinafter “sentencing judge”), who presided over Plaintiff’s federal criminal

trial and sentenced him, turned a blind eye to alleged prosecutorial misconduct and ineffective

assistance of counsel. Viola I, 306 F. Supp. 3d at 323. Plaintiff appears to believe that the sentencing

judge was trying to protect himself from potential embarrassment and/or prosecution because of his

purported connection to United States v. Calabrese, 11-cr-437 (N.D. Ohio), a public corruption

criminal prosecution that involved numerous Cuyahoga County, Ohio defendants. Viola I, 306 F.

Supp. 3d at 323–24. Part of the discovery turned over by the government in Calabrese contained

telephone calls between the sentencing judge and some of the targeted public officials. Id. at 324.

But the judge assigned to Calabrese found that none of the calls revealed wrongdoing or criminal

activity on the part of Plaintiff’s sentencing judge. Id.

       Unconvinced, Plaintiff filed FOIA requests seeking records from the EOUSA regarding the

sentencing judge. Plaintiff also sought records regarding Paul Tomko, an FBI “expert” and


                                              Page 2 of 16
“informant,” whom Plaintiff alleges reviewed key documents in Plaintiff’s mortgage fraud case and

who was later allegedly imprisoned for mortgage fraud. Id. at 325.

                                           II.      ANALYSIS

A. EOUSA

       Plaintiff requested all records that “reference” the sentencing judge, as well as oral recordings

and transcripts of the judge’s conversations with targeted public officials James Dimora and Frank

Russo. Id. at 326. The EOUSA withheld the records pursuant to the Privacy Act, 5 U.S.C. § 552a,

because they concerned third parties and Plaintiff had not submitted: (1) consent from the third

parties, (2) proof that they were deceased, or (3) evidence that the public interest in disclosure

outweighed the third parties’ privacy interests. Viola I, 306 F. Supp. 3d at 326.

       The EOUSA also withheld the records because they were exempt pursuant to FOIA

Exemption (b)(6), which allows an agency to withhold “personnel and medical files and similar files

the disclosure of which would constitute a clearly unwarranted invasion of personal privacy,” as well

as Exemption (b)(7)(C), which allows an agency to withhold “records or information compiled for

law enforcement purposes, but only to the extent that the production of such law enforcement records

or information . . . could reasonably be expected to constitute an unwarranted invasion of personal

privacy.” Viola I, 306 F. Supp. 3d at 326; 5 U.S.C. § 552(b)(6), (b)(7)C).

       The EOUSA instead searched its LIONS records database using various forms of Plaintiff’s

name, as well as other search terms from his FOIA request. Viola I, 306 F. Supp. 3d at 326–29.

Because Plaintiff had been prosecuted by the U.S. Attorney’s Office for Northern District of Ohio,

the agency searched its computer tracking system for the records maintained by that office. Id. at

326–27. According to an EOUSA declarant, each U.S. Attorney’s Office “maintains the case files for


                                                 Page 3 of 16
criminal matters prosecuted by that office” and there were “no other records or systems or locations

within the EOUSA in which . . . files pertaining to plaintiff’s request were maintained.” Id.

         Plaintiff challenged the search as inadequate, disputing that responsive files were confined to

the U.S. Attorney’s Office for the Northern District of Ohio. Id. at 327. He argued that because the

FBI and other federal agencies had joined forces with Ohio state law enforcement officials to form

the Mortgage Fraud Task Force (MFTF), whose work led to his prosecution, the FBI was required to

“search the joint federal-state task force” records. Id. at 327–28.

       This court rejected Plaintiff’s argument because he had not overcome the presumption

accorded the EOUSA’s declaration that any relevant MFTF records maintained by DOJ would be

found in the agency’s database. Id. at 328–29. Instead, Plaintiff offered “purely speculative claims

about the existence and discoverability of other documents” which did not undermine the EOUSA’s

assertions. Id. at 329; see SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1200 (D.C. Cir. 1991)

(“Agency affidavits are accorded a presumption of good faith, which cannot be rebutted by purely

speculative claims about the existence and discoverability of other documents.”) (cleaned up and

citation omitted). And even if the EOUSA had transferred documents to the MFTF as Plaintiff

alleged, this court agreed with the EOUSA that it had no duty to search files it did not maintain.

Viola I, 306 F. Supp. 3d at 329; see Dipietro v. Exec. Off. for U.S. Att’ys, 357 F. Supp. 2d 177, 182

(D.D.C. 2004) (citation omitted) (“No agency is obligated to produce records that it does not

maintain.”); Weisberg v. DOJ, 705 F.2d 1344, 1363 (D.C. Cir. 1983) (“[E]ven if an agency creates a

document, FOIA requires disclosure only of records ‘for which agencies have chosen to retain

possession or control.’”) (internal alterations omitted) (citing Kissinger v. Reporters Committee, 445

U.S. 136 (1980)).


                                              Page 4 of 16
       Plaintiff filed a motion to reconsider, contending that the court had not considered an

argument he claimed to have raised in his briefs—namely that the MFTF constituted a federal agency

for FOIA purposes. Viola II, 2019 WL 2437692, at * 2. The cases Plaintiff cited in support of this

argument, however, stood for a slightly different proposition: that under some circumstances,

disclosure may be required even where records are held by a non-agency, if the agency either created

or obtained the records, and was in control of the records at the time of the FOIA request. Id. at *3

(citing U.S. Dep’t of Just. v. Tax Analysts, 492 U.S. 136, 144 (1989)).

       Here, there was no evidence that these criteria were met. The DOJ declaration explained that

there were no records systems outside its Ohio LIONS database where files pertaining to the

mortgage fraud prosecution were maintained. Viola I, 306 F. Supp. 3d. at 326–27; Viola II, 2019 WL

2437692, at *1–2. And Plaintiff’s own evidence was inconsistent with his position, and actually

supported the agency’s declarant. Viola II, 2019 WL 2437692, at *2–3. Plaintiff submitted an

affidavit from Arvin Clar, a former MFTF Director and Assistant Director, who explained that certain

“cooperating” federal entities shared information with the MFTF, but those entities were not

“signatory participating members” to the Memorandum of Understanding establishing the task force.

Id. at *2. Moreover, no federal agencies provided funding for the investigation, and the MFTF

“possessed its own secured evidence room or location under the supervision of the Task Force

director for the purpose of securing and maintaining” evidence, and no federal agency “had any right

of authority or control over the activities of” the task force. Id. In light of this evidence, the court

denied Plaintiff’s motion to reconsider the adequacy of EOUSA’s search.

       Notwithstanding the court’s two prior decisions on the issue, Plaintiff raises the same

argument again in his opposition to DOJ’s Supplemental Summary Judgment Motion, ECF No. 59,


                                               Page 5 of 16
Pls. Opp. to Supp. Mot. at 1, 4, as well as in his Motion to Vacate, ECF No. 60 at 1, 4–6, and in his

“Additional Documents in Support of Pending Pleadings,” ECF No. 64 at 1. He again asks this court

to reconsider its ruling, claiming to have discovered “new evidence.”

       Pursuant to “Rule 54(b) of the Federal Rules of Civil Procedure, the district court may revise

its own interlocutory orders ‘at any time before the entry of judgment adjudicating all the claims and

all the parties’ rights and liabilities.’” Davis v. Joseph J. Magnolia, Inc., 893 F. Supp. 2d 165, 168

(D.D.C. 2012). But Rule 54 relief is “discretionary” and “should not be granted unless the movant

presents either newly discovered evidence or errors of law or fact which need correction.” Id.

(quoting Nat’l Trust for Hist. Pres. V. U.S. Dep’t of State, 834 F. Supp. 453, 455 (D.D.C. 1993)).

“Newly raised” evidence does not meet the Rule 54 standard where it was “previously available.”

Schoenbohm v. FCC, 204 F.3d 243, 250 (D.C. Cir. 2000) (quoting ICC v. Bhd. of Locomotive Eng’rs,

482 U.S. 270, 283 (1987)).

       Here, with one exception, all Plaintiff’s “new” evidence was available before March 31, 2018

and June 6, 2019, when this court issued its prior rulings on the EOUSA search. See ECF No. 60,

Mot. to Vacate at 1–2; ECF No. 61, Pls. Aff. at Exs. H–L.

       Moreover, even if the evidence were new, it does not support Plaintiff’s position regarding

EOUSA control over the MFTF records. Plaintiff proffers an undated document, with references to

2009, that appears to be the grant proposal to establish the MFTF. ECF No. 61, Pls. Aff. at Ex. H.

He also proffers a January 11, 2011 hearing transcript excerpt of what appears to be an argument by a

federal prosecutor, stating that “we do not have control” over certain unnamed files and that the

government did not have the ability to force someone “in the county” to turn them over. Id. at Ex. I.




                                              Page 6 of 16
In another 2011 transcript excerpt, a federal prosecutor simply states that his office was “a part of”

the MFTF. ECF No. 64-1 at Ex. A.

       Plaintiff also submitted the Memorandum of Understanding mentioned by MFTF official

Clar. ECF No. 61, Pls. Aff. at Ex. J. The Memorandum does not discuss federal control of MFTF

records, but suggests that only local entities maintained the evidence: “Any information gathered

and/or report(s) generated by TF #08-1 during the course of its investigation that is maintained by the

task force, a prosecutor, the Attorney General, a special prosecutor, or the Commission is deemed a

confidential law enforcement investigatory record for purposes of ORC 149.43.” Id. at 3. Plaintiff’s

“new” evidence also includes the resume of a former MFTF employee, whom Plaintiff claims died

during the mortgage fraud investigation and whom Plaintiff mentioned in his March 2017 opposition

to DOJ’s summary judgment motion. ECF No. 61, Pls. Aff. at Ex. K; see Viola I, 306 F. Supp. 3d at

328. The relevance of this document is unclear, as is the relevance of a subpoena the MFTF sent to

the Cuyahoga County human resource office seeking employment records for the employee, ECF No.

61 at Ex. L, and what appears to be a description of a video that apparently discusses the agencies

that collaborated on the MFTF, id. at Ex. M.

       As the moving party, Plaintiff has the burden of demonstrating that he is entitled to relief

pursuant to Rule 54. See Stewart v. Fed. Commc'ns Comm'n, 189 F. Supp. 3d 170, 173 (D.D.C.

2016). Having offered no “newly discovered” evidence and/or no relevant evidence that would

support his position regarding the MFTF, he has failed to meet this burden to show that the EOUSA’s

search was inadequate.

B. FBI Search: Sentencing Judge

       Plaintiff sent similar FOIA requests to the FBI, seeking audio files and transcripts of the


                                               Page 7 of 16
recordings of the sentencing judge’s conversations with Dimora and Russo, as well as any FBI 302

forms regarding the judge, and any related notes. Viola I, 306 F. Supp. 3d at 329–30. Because of

Privacy Act restrictions and because the requested documents included law enforcement files, the

FBI withheld responsive records pursuant to FOIA Exemptions 6—relating to personnel and medical

files—as well as law enforcement records Exemptions 7(A), 7(C), 7(D) and 7(E). Id. at 332. With

respect to Exemption 7(A), which allows an agency to withhold law enforcement records where

disclosure “could reasonably be expected to interfere with enforcement proceedings,” the FBI refused

to disclose the FBI 302s because at the time the request was filed, there were several pending appeals

in the Cuyahoga County cases. Id.; 5 U.S.C. § 552(b)(7)(A).

       Finally, the FBI also withheld the tapes and transcripts regarding the sentencing judge

pursuant to Exemption 3, which allows agencies to withhold records “specifically exempted from

disclosure by statute” because the tape recordings and transcripts are protected pursuant to Title III of

the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510–20, concerning lawful

interception and recording of electronic communications. Viola I, 306 F. Supp. 3d at 333. The FBI

explained that the recordings and transcripts were sealed pursuant to a court order, which was itself

sealed. Id.

       Plaintiff did not respond to the FBI’s Exemption 6 or 7 arguments, nor did he respond to the

FBI’s Statement of Facts, Viola I at 333, even though the court warned him that failing to respond

might result in the court treating the matter as conceded. ECF Nos. 17, 24. Instead, Plaintiff

challenged only the Exemption 3 withholding, arguing that the tapes were “widely” disseminated

during discovery in the corruption prosecutions, were played in open court, and the government had

not sought a protective order. Viola I, 306 F. Supp. 3d at 333.


                                              Page 8 of 16
       After taking judicial notice of the docket in one of the Cuyahoga County corruption cases,

which contained several motions and orders—some of which are sealed—involving protective orders,

see United States v. Calabrese, 11-cr-437 (N.D. Ohio), ECF Nos. 31, 38, this court rejected

Plaintiff’s argument regarding the tapes because he failed to produce competent evidence supporting

his contention that the tapes had been disseminated. Viola I, 306 F. Supp. 3d at 333.

       In his motion to reconsider, Plaintiff again argued the tapes had been widely disclosed, but did

not cite to a judicial proceeding in which the tapes and/or transcripts were disclosed without a

protective order, instead merely speculating that there was no protective order—despite evidence

from the United States v Calabrese, 11-cr-437 (N.D. Ohio) docket to the contrary. Viola II, 2019 WL

2437692 at *5–6. Consequently, the court rejected this argument. Id.

       Plaintiff also challenged, for the first time, the FBI’s reliance on Exemption 7(A), which

relates to ongoing criminal investigations. Id. at *6. He contends that a search of the law computer

in prison confirmed there were no pending appeals in the Cuyahoga County corruption cases. Id.

       The FBI did not directly address Plaintiff’s argument in its reply, but argued that even if

Exemption 7(A) was inapplicable, the other exemptions upon which it relied still supported its

decision to withhold the records. ECF No. 38, Defs. Opp. to Mot. to Reconsider at 4. The court

neglected to address this argument in its Opinion on the motion to reconsider, instead finding that the

agency had not met its burden on the Exemption 7(A) withholding. See Viola II, 2019 WL 2437692

at *6–7.

       DOJ subsequently filed its currently pending supplemental motion for summary judgment on

the issue of the FBI’s Exemption 7(A) withholding. ECF No. 55. A DOJ declarant confirmed on

October 23, 2019 that an appeal was pending in the case against Dimora, Dimora v. United States,


                                             Page 9 of 16
18-4260 (6th Cir.). ECF No. 55, Defs. Supp. MSJ at 8–9. The agency also reiterated its argument

that the records are exempt pursuant to the other exemptions it had relied on in its original briefing.

Id. at 4.

        Plaintiff responded that the Dimora conviction had since been upheld on direct appeal and

Dimora’s 28 U.S.C. § 2255 habeas petition attacking his sentence had been denied. ECF No. 59, Pls.

Resp. to Supp. MSJ at 2–3. The D.C. Circuit has explained that “Exemption 7(A) is temporal in

nature,” and so the underlying law enforcement “proceeding must remain pending at the time of our

decision, not only at the time of the initial FOIA request.” Citizens for Resp. & Ethics in v. DOJ, 746

F.3d 1082, 1097 (D.C. Cir. 2014) (citations omitted).

        The DOJ did not file a reply in support of its Supplemental Motion for Summary Judgment,

and therefore has not responded to Plaintiff’s argument on Exemption 7(A). Plaintiff asks this court

to therefore treat his argument as conceded. ECF No. 63. But DOJ’s failure to respond is not fatal

for two reasons.

        First, contrary to Plaintiff’s assertion, a review of the public docket in Dimora reveals that the

Sixth Circuit did not deny the habeas petition and the matter is indeed ongoing. On August 31, 2020,

the Sixth Circuit vacated the District Court’s denial of Dimora’s habeas petition and remanded the

case for further proceedings. Dimora, 18-4260, ECF No. 51. The Circuit mandate issued on January

6, 2021, id. at ECF No. 62, and on March 14, 2022, the District Court granted the petition in part and

set a sentencing date for June 8, 2022. United States v. Dimora, 10-cr-387-SL (N.D. Ohio), ECF No.

1226. Because Dimora is facing sentencing, his criminal proceedings are not “final,” and therefore

the court finds that the FBI has met its burden with respect to Exemption 7(A). See Basey v. Dep’t of

the Army, No. 4:16-CV-00038-TMB, 2018 WL 8798586, at *9 (D. Alaska May 14, 2018) (“Although


                                              Page 10 of 16
Plaintiff’s trial has concluded and Plaintiff is currently awaiting sentencing, the Court finds that

Exemption 7(A) remains applicable at least pending the conclusion of sentencing and the statutory

period for a notice of appeal.”); Adionser v. DOJ, 811 F. Supp. 2d 284, 298 (D.D.C. 2011), aff’d in

part sub nom. Adionser v. DOJ, No. 11-5093, 2012 WL 5897172 (D.C. Cir. Nov. 5, 2012) (finding

that “because [the] co-defendant’s conviction [wa]s not final, disclosure of the withheld materials

could reasonably be expected to interfere with the ongoing criminal proceeding.”) (emphasis in

original); Citizens for Resp. & Ethics in Wash. v. DOJ, 746 F.3d 1082, 1089–90, 1096–98 (D.C. Cir.

2014) (reversing District Court court’s grant of summary judgment to an agency that withheld FD-

203s pursuant to Exemption 7(A) where “several outstanding convictions and sentencing

proceedings” had yet to be completed at the time of the District Court decision, but the sentencings

had been completed and all appeals confirmed by the time of the Court of Appeals decision); Kansi v.

DOJ, 11 F. Supp. 2d 42, 44 (D.D.C. 1998) (citations omitted) (noting that “potential for interference

with witnesses and highly sensitive evidence that drives the 7(A) exemption exists at least until

plaintiff’s conviction is final”).

        Second, DOJ’s failure to file a reply brief is not fatal to its argument because it lawfully relied

on other exemptions to withhold the requested records, Viola I, 306 F. Supp. 3d at 330, 332–34, and

Plaintiff did not—in the original summary judgment briefing, briefing on the motion to reconsider or

during the current round of briefing—respond to DOJ’s argument that the other stated exemptions are

sufficient to support withholding the records. And, although the agency did not produce a Vaughn

index, that is likewise not fatal to the government’s motion for summary judgment on the remaining

exemptions. See Maydak v. DOJ, 218 F.3d 760, 766 (D.C. Cir. 2000) (“[T]he government does not

necessarily have to produce a Vaughn index to justify denying a FOIA request under other


                                              Page 11 of 16
exemptions . . . . [W]e have upheld the government’s assertion of FOIA exemptions other than 7(A)

based on something less than a Vaughn index.”) (citations omitted). Finally, the DOJ declarant

averred that the FBI was unable to reasonably segregate “any information without causing harm to

the asserted exemptions.” ECF No. 23-1, Defs. Renewed Statement of Facts ¶¶ 37, 41–42; ECF No.

23-2, Defs. Exs., Attachment 2, Second Hardy Decl. ¶¶ 26, 63–64. Accordingly, the court will grant

DOJ’s supplemental summary judgment motion on the issue of the FBI’s search for records relating

to the sentencing judge.

C. FBI Search: Tomko

       Plaintiff also requested FBI 302s relating to Paul Tomko and any reports that he provided to

the FBI or United States Attorney’s office. Viola I, 306 F. Supp. 3d at 329–30. During the first

round of briefing, the court found that the parties had not addressed the issue of exhaustion as it

related to the Tomko request and ordered further briefing. Id. at 331–32, 334.

       The FBI eventually released records regarding Tomko on September 9, 2019. ECF No. 55,

Defs. Supp. MSJ at 6–7. After additional litigation, the FBI agreed to release additional non-exempt

records and this court entered an order consistent with the agency’s representations. See id.;

10/16/2019 Min. Order. In its pending supplemental summary judgment brief, the FBI explained that

it was prepared to release additional non-exempt records regarding Tomko on or before November

15, 2019, and again on December 16, 2019. Defs. Supp. MSJ at 7. There is no allegation that the

FBI failed to do so.

       Consequently, the only remaining issue in this litigation is whether the FBI fulfilled its FOIA

obligations with respect to the release of the Tomko records. By separate order, the court will direct

the parties to file a joint status report or proposed briefing schedule on this issue.


                                              Page 12 of 16
D. Plaintiff’s motions

         Plaintiff’s motions are without merit. For the reasons already explained, the court will deny

Plaintiff’s Motion for Judgment, ECF No. 63, in which he points out that DOJ did not respond to his

motion to vacate and asks this court to treat his arguments as conceded and grant judgment in his

favor.

         In Plaintiff’s Motion to take Judicial Notice, he asks this court to consider “admissions” DOJ

made in a FOIA case he filed in Pennsylvania federal court seeking records relating to his

prosecution. ECF No. 67. Plaintiff contends DOJ’s “admissions” in that case are evidence that the

agency had an obligation to search the MFTF files. In support, he proffers a motion DOJ filed with

the Third Circuit, in June 2020, in which it admits that, while reprocessing responsive records on

remand, the EOUSA “referred to the FBI a number of records for which the FBI was the custodian.

When the FBI received those records, it discovered that they had not been processed during the initial

phase of district court litigation. The FBI investigated why the records were not initially processed

and found that when it had initially searched for and gathered records, it had inadvertently failed to

obtain all portions of the responsive records.” ECF No. 67, Attachment at ECF p. 3. These

representations do not amount to “admissions” that would alter the court’s findings on the MFTF

records, and therefore the court will deny Plaintiff’s motion.

         In his Motion to Vacate, ECF No. 60, and accompanying evidentiary submissions, ECF No.

61, Plaintiff asks this court to vacate its prior decisions based on “newly discovered” evidence. Much

of this motion contains arguments on matters that are not before this court and are outside of this

court’s jurisdiction, such as alleged impropriety associated with his criminal prosecution and


                                             Page 13 of 16
decisions the sentencing judge made in the criminal proceedings. The motion also contains new

arguments and relies on purportedly new evidence that does not support Plaintiff’s position and

which this court has already addressed above. Accordingly, the court will deny the motion to vacate.

       Plaintiff also asks this court to appoint him counsel in light of proceedings in the

Pennsylvania FOIA case. ECF No. 60 at 8–9; ECF No. 61, Pls. Aff. at Ex. O. In that case, Plaintiff

sought records from DOJ as well as from the state MFTF officials regarding the deceased MFTF

employee and “exculpatory evidence” the United States allegedly withheld in his mortgagee fraud

prosecution. ECF No. 60 at 8. After the Pennsylvania court granted DOJ summary judgment,

Plaintiff appealed, and he asserts that during the pendency of the appeal DOJ “admitted making

materially false statements concerning records in the possession of the” EOUSA. Id. at 8–9. But the

document Plaintiff proffers as evidence of this admission is a letter informing the Pennsylvania court

that, in the process of preparing its appellate brief, DOJ discovered that it had incorrectly described

certain documents in its Vaughn index filed before the District Court. ECF No. 61 at Ex. O.

Accordingly, DOJ asked the Court of Appeals to vacate the district court decision and remand the

matter, after which DOJ planned to prepare a new Vaughn index. Id.

       Plaintiff also notes that the Third Circuit appointed counsel for him and asks this court to

review the brief filed by his appointed counsel in that matter and appoint counsel for him here. ECF

No. 60 at 8–9. The court will deny this request.

       Plaintiff has not explained how any of the proceedings in his Pennsylvania case impact this

case, nor has he offered any reason to suggest that appointment of counsel is necessary and

appropriate. A plaintiff in a civil case does not have an absolute constitutional or statutory right to

court-appointed counsel. See Ray v. Robinson, 640 F.2d 474, 477 (3d Cir.1981). In this district,


                                              Page 14 of 16
appointment of counsel from the Civil Pro Bono Panel is available to pro se plaintiffs who are

proceeding in forma pauperis. See LCvR 83.11(b)(3). Plaintiff is not proceeding in forma pauperis,

and even if he qualified for in forma pauperis status, a decision on whether to appoint counsel “must

take into account the nature and complexity of the action, the potential merit of the pro se party’s

claims, the demonstrated inability of the pro se party to retain counsel by other means, and the degree

to which the interests of justice will be served by appointment of counsel.” Plummer v. District of

Columbia, No. CIV.A.07-1161 (RMU), 2008 WL 3972183, at *2 (D.D.C. Aug. 27, 2008); LCvR

83.11(b)(3). Plaintiff has not established that his case meets any of those criteria.

       In all his filings, Plaintiff has repeatedly asked this court to take action with respect to his

criminal prosecution and related litigation, even though this court has explained it has no connection

to or jurisdiction over those matters. Plaintiff also continues to raise new arguments and file

supplemental pleadings without leave of court, requiring the court and DOJ to repeatedly comb

through his filings to identify his position on the actual controversy at issue. And he continues to

make assertions and arguments that are clearly inconsistent with or unsupported by the evidence he

proffers.

       Plaintiff’s filings follow his numerous post-trial motions and appeals in his criminal

proceedings, which led an Ohio federal court to declare him a “vexatious litigator” and enjoin him

from further filings associated with his sentence unless he obtained permission from the Sixth Circuit.

United States v. Lesniak, et al., 8-cr-506 (N.D. Ohio), ECF No. 541 at 6.

       Going forward the court may strike any portion of Plaintiff’s pleadings that raise new

arguments other than those the court has identified for resolution. Plaintiff may not file supplemental

pleadings without leave of court, and any motion for leave to file shall be limited to one page.


                                              Page 15 of 16
Plaintiff’s failure to adhere to the Federal Rules of Civil Procedure, the court’s local rules or this

court’s orders may result in sanctions, up to and including dismissal of this action.

                                         III.     CONCLUSION

       For the reasons set forth above, the court will GRANT DOJ’s motion for summary judgment

as it relates to the documents it withheld regarding the sentencing judge. The court will issue an

order directing the parties to file a joint status report and/or proposed briefing schedule regarding

Plaintiff’s FOIA request for records relating to Tomko.


Date: March 31, 2022



                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge




                                                Page 16 of 16